Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
                                                  DETAILED ACTION
                                                                 Election/Restrictions
1.   Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 34-36, drawn to a composition comprising plurality of double-stranded nucleic acid fragments, classified in class 536, subclass 23.1; CPC C12Q 1/68.
II. Claims 37-54, drawn to a composition comprising a vector and plurality of double-stranded nucleic acid fragments, linearized vector, promoter, selectable marker genes, classified in 435, subclass 320.1; CPC C12N 15/66.
2.   The inventions are independent or distinct, each from the other because:
Inventions I and I are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions. In the instant case the product of Group I can be used in a materially different process such as in nucleic acid hybridization or labelling as opposed to its use as a cloning vector with plurality of double stranded nucleic acid fragments.
 Because these inventions are distinct for the reasons given above, have acquired a separate status in the art as shown by their different classification, and the search required for one group is not required for the another group because each group requires a different nonpatent literature search since each group comprises different products with different structures, restriction for examination purposes as indicated is proper.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
                                                         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637